Title: To George Washington from James Gray, 24 March 1779
From: Gray, James
To: Washington, George


Hon’d Sir
Albany March 24th 1779
With this you will receive my Return for Jan’y—as I think it verry probable it would be as satisfactory, and servicable for your Excellency, If instead of these Monthly Returns, I forwarded a Monthly Return Only of the stores on hand in the Northern department, which might be done at an early day, as I have Order’d all my Assissts. at the Middle of each Month to make me A Return of what stores they have on hand. I shall be greatly Oblig’d by knowing your Excellencys mind respecting what I have now Mention’d. I am Hon’d Sir With the greatest Respect, and Esteem, Your Most Obedt And Verry Hble Servt
James Gray
